Citation Nr: 0301894	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
dyshidrotic eczema.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

A Travel Board Hearing was held at the RO in July 2001 before 
the Board Member signing this document.  A transcript of the 
hearing testimony is on file.  At that time the issue was 
entitlement to a rating in excess of 10 percent for the 
veteran's skin disorder.
 
In November 2001, the Board remanded this claim for 
additional development, including a VA examination.  In that 
remand the Board referred the issue of entitlement to service 
connection for a psychiatric disorder secondary to the 
service connected skin disorder to the RO for development and 
adjudication.

In a September 2002 decision, the RO granted service 
connection for an anxiety disorder with depression secondary 
to the service-connected dyshidrotic eczema.  The psychiatric 
disorder was evaluated as 50 percent disabling.  In an 
October 2002 decision, the RO increased the disability 
evaluation for the veteran's service-connected dyshidrotic 
eczema to 30 percent, effective April 21, 1999, the date of 
receipt of the veteran's claim. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's dyshidrotic eczema is manifested primarily 
by multiple crusted and eroded erythematous papules and 
plaques on his dorsal feet and toes; scaly red papules and 
patches scattered on his arms, legs, and elbows; and, 
moderate diffuse xerosis.  No more than 20 and less than 40 
percent of the entire body or 20 to 40 percent of his exposed 
areas are affected.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dyshidrotic eczema have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7800, 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (August 30, 2002) .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of letters in April and 
December 2001, March, June and October 2002; the discussion 
in the August 1999, and October 2002 rating decisions; by the 
Board Remand in November 2001; the February 2000 statement of 
the case; and the October 2002 supplemental statement of the 
case. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further action 
to be taken.  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran has been afforded examinations by VA in July 1999, 
and July 2002 addressing the disability on appeal.  Service, 
VA and private outpatient and hospital treatment records have 
been associated with the claims file.  There does not appear 
to be any outstanding medical records that are relevant to 
this appeal.  In addition, the veteran had the opportunity to 
testify at a Travel Board hearing in July 2001.  As noted the 
claim was remanded by the Board in November 2001 subsequent 
to that hearing to obtain additional evidence and to schedule 
a VA examination.

The Board further notes that in the October 2002 supplemental 
statement of the case (SSOC) the RO considered the amendments 
to 38 C.F.R. § 4.118, and Diagnostic Code 7806 which are 
applicable to this claim and became effective August 30, 
2002.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran.


Background.  Service connection for a skin disorder described 
as dyshidrotic eczema was granted by a rating decision in 
August 1968, and a 10 percent disability rating was assigned.  
In that rating it was noted that the veteran had been seen in 
service for pruritic rashes of the thighs, left foot, and 
ankle, as well as scaling lesions on the left foot and toes.  
He was also seen for macerated weeping scrotum, and id 
reaction of the hands.  He was admitted to VA Medical Center 
in May 1968 for dermatitis on the feet and legs, as well as 
vesicular eruptions of the hands.  Physical examination 
revealed desquamation of the horny layers of the skin on 
hands and feet with some residual vesicles on the toes.  Both 
ankles revealed erythema and mild petechia.  He was released 
from the hospital to be followed at a VA clinic later in May 
1968.

In April 1999, the veteran submitted his current claim for an 
increased evaluation for his service-connected skin disorder.  

In a July 1999 VA skin examination, the examiner noted a long 
standing history of dyshidrotic eczema.  The rashes started 
in 1965.  He had had several admissions in the past for 
severe eczematous dermatitis.  His current treatment included 
hydrocortisone ointments and creams, Domeboro solution and 
soaks, and gentian violet.  He complained of pruritus.  On 
the dorsum of his feet, medial ankles, calves, and elbows he 
had nummular shaped eczematous plaques with mild scale and 
erythema, a few minor excoriations, no ulcers, no crusting.  
He had no pitting in his nail plates and no other associated 
review of symptoms.  The diagnosis was nummular and 
dyshidrotic eczema.

Subsequent to the July 1999 VA examination, the RO determined 
that the 10 percent rating should be continued.  

A Travel Board Hearing was held at the RO in July 2001.  It 
was pointed out at the hearing that the veteran had been 
approved for disability benefits by the Social Security 
Administration (SSA) from September 1999.  The veteran 
testified that his skin disorder had increased in severity to 
the point where in his estimation he was 50 to 60 percent 
disabled at the present time due to the skin disorder. 

The Board remanded the claim in November 2001 for additional 
development.  This included obtaining from the SSA records 
pertinent to the award of disability benefits as well as the 
medical records relied upon concerning that determination.  
In addition the veteran was to be accorded a VA dermatologic 
examination.

Subsequent to the remand, information was received from SSA 
indicating that the veteran's disability benefits were based 
on a back disorder.

VA outpatient treatment records reflect that when the veteran 
was seen in August 2001 examination revealed erythematous 
excoriated, scaly plaque on the right medial ankle, the left 
medial ankle and the dorsal foot with erythematous plaques 
with overlying scale.  There was a 1 cm. ulceration secondary 
to excoriation on the right hand.  Eczematous dermatitis was 
the assessment and it was recommended that he continue to use 
synalar cream/ointment and add absorbase with menthol as a 
moisturizer.  It was noted that the veteran also used 
Dunburow's solution for his feet and that Coal Tar ointment 
was recommended for component of psoriasis.  When the veteran 
was seen in January 2002 for right shoulder pain, the list of 
his medications did not include corticosteroids or other 
immunosuppressive drugs.

In a July 2002 VA skin examination, the examiner noted a 
greater than 40 year history of a pruritic rash affecting his 
hands, feet, legs, forearms, and elbows.  The lesions began 
as blisters.  It was worse in the summertime.  The veteran 
complained of pruritus as well as pain in the eroded areas.  
He was being treated with Absorbase and Synalar ointment and 
cream with improvement.  The examiner noted multiple crusted 
and eroded erythematous papules and plaques on the veteran's 
dorsal feet and toes.  He also had scaly red papules and 
patches scattered on his arms and legs and elbows.  He had 
moderate diffuse xerosis.  He had crusting and erosions on 
his lesions on dorsal feet and toes.  There was no associated 
systemic or nervous manifestations.  No clinical, diagnostic, 
or biopsy tests were performed.  The claims file was entirely 
reviewed.  The diagnoses were xerosis and dyshidrotic eczema.  
Color photos were taken and included in the file.

By rating action in October 2002 the evaluation for 
dyshidrotic eczema was increased to 30 percent effective 
April 21, 1999, the date of his claim.

The file contains private and VA treatment records which show 
that the veteran was treated for several disorders including 
a recurring skin disorder.

Analysis.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's chronic dyshidrotic eczema is currently rated 
30 percent and is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board notes that during the 
pendency of this claim, the applicable criteria for rating 
disabilities of the skin, 38 C.F.R. § 4.118, including Code 
7806, were amended and made effective to August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2002)). 

By way of background, under the old or pre-amendment 
regulation, the veteran's skin disorder was rated under 
Diagnostic Code 7806 which provides that, when there is 
constant exudation or itching, extensive lesions or marked 
disfigurement, a 30 percent rating is assigned.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the eczema is 
exceptionally repugnant, a 50 percent rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the new Code, made effective to August 30, 2002, 
Diagnostic Code 7806, Dermatitis or eczema provides that when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period, a 60 percent rating is warranted.  When 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, a 30 percent rating is warranted.  When 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, a 10 percent rating is warranted.  
Less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period, a noncompensable 
percent rating is warranted.  38 C.F.R. § 4118, DC 7806 
(2002).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  The 
Board finds that the outcome would be the same under either 
version, and both versions of 38 C.F.R. § 4.118, Code 7806 
will be considered.

The maximum rating for eczema under the old criteria was 50 
percent.  Under the new criteria  effective from August 30, 
2002, the maximum rating is now 60 percent.  38 C.F.R. § 
4.118, Diagnostic Codes 7806 (2002); Diagnostic Codes 7806 
(August 30, 2002).

A review of the evidence of record summarized above does not 
establish the presence of any clinical findings which would 
support a rating in excess of 30 percent for the veteran's 
skin disorder under the old or the new criteria.  As noted 
above, under the old rating criteria ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema is required 
to justify a 50 percent evaluation.  Under the new criteria 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected, or; constant or near-
constant systemic therapy is required during the past 12-
month period for a 60 percent rating.  A 30 percent rating 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or; systemic therapy  
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

On examinations in July 1999 and July 2002, while multiple 
crusted and eroded erythematous papules and plaques were 
noted on the dorsal feet and toes; and, scaly red papules and 
patches were noted to be scattered on his arms, legs, and 
elbows; there was no associated systemic or nervous 
manifestations.  Moreover, there is no evidence from the 
examinations reports, the outpatient treatment records, or 
the photographs obtained, that the veteran's service-
connected dyshidrotic eczema is exceptionally repugnant.  The 
examination reports, outpatient treatment records, and 
photographs clearly reflect that no more than 20 to 40 
percent of his body or exposed areas are affected and there 
is no indication that near constant systemic therapy has been 
required.

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's service-connected dyshidrotic eczema.

The Board finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's dyshidrotic eczema has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  The record appears to reveal that his primary 
disability is his nonservice connected back disorder for 
which he is receiving an SSA disability pension.


ORDER

A rating in excess of 30 percent for dyshidrotic eczema is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

